Citation Nr: 0812809	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  02-08 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so whether the 
evidence substantiates a claim for service connection for 
PTSD.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The appellant had active service from January 1941 to 
November 1942.  This matter initially came before the Board 
of Veterans' Appeals (Board) from a May 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In that determination, the RO 
essentially reopened a previously denied claim of service 
connection for PTSD and denied that claim on the merits.  The 
appellant disagreed and this appeal ensued.  The Board 
remanded the claim in January 2004.  The claim returns 
following further development.

The veteran's February 2007 motion for advancement of his 
appeal on the docket was granted in May 2007.  38 C.F.R. § 
20.900(c) (2007).  Accordingly, the claim is advanced on the 
dock.   
 

FINDINGS OF FACT

1.  A March 1997 Board decision which denied the veteran's 
claim for service connection for PTSD as not well-grounded is 
final.

2.  A private November 2000s opinion that the veteran has 
PTSD as the result of a traumatic accident in service, 
interpreted in the light most favorable to the veteran, is 
new evidence and is material, since it bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and must be considered 
in order to fairly decide the merits of the claim.
 
3.  The statements provided by others to corroborate the 
veteran's alleged stressor are of no weight or probative 
value, as those individuals were not present in the veteran's 
unit or when the stressor is alleged to have occurred.

4.  The veteran's additional statements, when compared in 
probative value and weight to the negative evidence of 
record, fail to place the evidence as to whether the stressor 
has been corroborated into equipoise.



CONCLUSIONS OF LAW

1.  New and material evidence having been received to reopen 
the final March 1997 Board decision, the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007); 38 C.F.R. § 3.156 (as in effect prior to 
August 29, 2001).

2.  Service connection is not warranted for PTSD, either as 
incurred or aggravated in service or as due to any incident 
of service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.304, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board decision issued a decision which 
denied entitlement to service connection for PTSD in 1997.  
That decision is final.  Therefore, the veteran's claim that 
he is entitled to service connection for PTSD is a request to 
reopen a previously-denied claim.  The only claim for service 
connection for PTSD submitted by the veteran since that 
decision is the 1999 claim underlying this appeal.  
Therefore, the 1997 Board decision is the last final decision 
of record.

Duty to notify

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, veteran submitted a request to reopen his claim 
for service connection for PTSD, along with evidence he 
alleged supported the reopened claim.  The denial of the 
request to reopen explains why the evidence was not 
sufficient, and the veteran then submitted additional 
evidence, which the RO accepted as new and material, and 
denied the claim on the merits.  Since the claim has been 
reopened, further discussion of notice as to the evidence 
required to reopen is not necessary.

After the RO reopened the claim, notice to the veteran about 
the criteria for service connection was issued in March 2002, 
April 2002, and in June 2004.  The June 2004 notice addressed 
each of the required elements of notice in a service 
connection claim.  The claim for service connection for PTSD 
was thereafter readjudicated, in October 2007.  Consequently, 
the Board finds that adequate notice has been provided, as 
the claim was reopened and the veteran was informed about 
what evidence was necessary to substantiate the elements 
required to establish service connection that were found 
insufficient in the previous denial.  

The veteran submitted private clinical evidence to support 
his claim that a diagnosis of PTSD had been medically 
assigned.  This private clinical evidence establishes that 
the veteran understood that medical evidence that he had the 
claimed disorder would be new and material evidence, and 
demonstrates that he understood the criteria for service 
connection as well.

Moreover, the veteran has demonstrated knowledge of the types 
of evidence relevant to the claim, because he has submitted 
evidence in his possession and statements of individuals 
identified as having knowledge of the events that occurred 
during the veteran's service.  The submission of these items 
of evidence also demonstrates that the veteran understood 
that corroboration of his alleged stressor was necessary to 
substantiate his claim.  

Duty to assist

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran to 
procure service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the 
veteran's service medical records are of record.  The veteran 
has contended that the service medical records obtained in 
1944 are incomplete.  Efforts to obtain additional service 
medical records were made in the 1940s.  The veteran sought 
additional records the National Personnel Records Center 
(NPRC) in July 2003, but was informed that, if any documents 
regarding his service had been available, those documents 
were destroyed in a fire at NPRC.   The RO requested records 
from NPRC in June 2004.  

NPRC responded by providing copies of previous requests for 
the records submitted in 1948, 1975, 1987, 1991, 1995, 1998, 
2001, and 2003.  The record reflects that early requests for 
the veteran's service medical records were supplemented by 
records for sick records from the veteran's unit.  All 
documents provided by NPRC in response to these requests were 
attached.  

The RO contacted the Army Joint Services Records Research 
Center (JSRRC), formerly the Armed Services Center for 
Research of Unit Records (USASCRUR), to request verification 
of the death of the former fellow-servicemember that the 
veteran stated was killed in the jeep accident the veteran 
alleges as his stressor, but no confirmation of that casualty 
name could be located.  The veteran was so notified in July 
2006.  The RO then sought Morning Reports, as suggested by 
the JSRRC.  The numerous attempts to obtain service medical 
records and contacts to other sources of information show 
that all possible avenues for obtaining additional service 
medical records have been explored.  The duty to assist the 
veteran to obtain service medical records has been met.  

The veteran's VA clinical records have been obtained, as well 
as the private clinical records submitted by the veteran.  In 
the absence of corroboration of any alleged stressor, or 
sufficient evidence to place that aspect of the claim into 
equipoise, no additional VA examination would be of value, 
since the examiner cannot provide an opinion as to whether 
the veteran has PTSD which is related to a stressor event in 
service where no stressor has been confirmed.  Therefore, no 
further development of the medical evidence as to whether a 
diagnosis of PTSD may be assigned for the veteran is 
required.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim / claims that has not been 
obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Law and regulations applicable to claim to reopen

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  The Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Since the appeal underlying this claim began when the veteran 
submitted a May 1999 request to reopen his claim, which was 
denied in December 1999, followed by additional evidence from 
the veteran in May 2000, and in December 2000, and another 
denial of the claim in May 2001, it is clear that the veteran 
submitted this claim prior to August 2001.  Therefore, the 
claim is adjudicated under the version of 38 C.F.R. § 3.156 
in effect prior to August 29, 2001. 

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Here, the veteran submitted a medical statement dated in 
November 2000 from W.G. Santa, MD, in which Dr. Santa stated 
that the veteran reported hallucinations were related to a 
traumatic accident that the veteran incurred "in the year 
1947" while the veteran was in service.  Dr. Santa assigned 
two diagnoses, schizoaffective illness and PTSD.  Interpreted 
in the light most favorable to the veteran and with the 
credibility presumed, this medical opinion suggests that the 
veteran's PTSD is related to an incident which occurred 
during the veteran's military service.  Certainly, the 
statement provides a diagnosis of PTSD.  A diagnosis of the 
claimed disorder was one of the unestablished elements 
underlying the prior denial.  Therefore, the RO determined 
that this evidence, under the standard applicable to this 
1999 claim, constituted new and material evidence, and the 
Board agrees.

Once a claim is reopened, the claim must be addressed on the 
merits, if development is complete.  In this case, the 
veteran has provided numerous lay statements and has provided 
private medical statements.  As noted above, the RO has 
conducted an additional attempt to obtain records which would 
corroborate the veteran's stressor report, and the Board 
finds that development is completed.  

Claim for service connection for PTSD

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307, and 
the veteran presently has the same condition.   

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.   38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.   38 C.F.R. § 3.310.   The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.   Allen v. Brown, 7 Vet. App. 439 
(1995). 

A veteran is competent to testify as to a condition within 
his knowledge and personal observation.   See Barr v. 
Nicholson, No. 04-0534 (Vet. App. June 15, 2007); Bruce v. 
West, 11 Vet. App. 405, 410-11 (1998) (finding veteran 
competent to describe dry, itchy, scaling skin).  

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy."  Id.

If the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  Corroboration 
of every detail, including the veteran's personal 
participation, is not required; rather the veteran only needs 
to offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997); see also Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Facts and analysis

The veteran's service medical records are devoid of any 
reference to diagnosis or treatment of a psychiatric disorder 
during the veteran's service.  The veteran's service medical 
records, including records of treatment for a furncle, and 
the veteran's August 1942 separation examination report, are 
devoid of any report of or treatment for a motor vehicle 
accident.  Thus, the contemporaneous clinical records are 
unfavorable to the veteran's claim.  

The reports of VA conducted in September 1944 and October 
1944 reflects that the veteran provided a history of having 
sustained a motor vehicle accident during service.  In 
October 1946, a diagnosis of psychoneurosis was assigned.  
Private treatment records dated in June 1947 and July 1947 
reflect that the veteran was hospitalized for treatment of 
"nervous attacks."  Those records do not describe a reported 
basis for the "nervous attacks" or the incidents of 
diagnosed "psychomotor crisis."  

Records of a September 1947 VA hospitalization reflect that 
the veteran provided a history of an accident during service 
in which he claimed to have sustained a head injury and 
reported that he witnessed the death of a fellow service 
member and injuries to several others in that accident.  A 
diagnosis of conversion reaction was assigned during that 
hospitalization.

In 1948, an individual who reported that he was a fellow 
former service member who served with the veteran, stated 
that he knew or observed that the veteran was involved in a 
motor vehicle accident in 1942 and sustained a head injury.  
This statement also reflects that another service member died 
as a result of that accident.  The record reflects that sick 
reports from the veteran's unit were sought to supplement his 
service medical records, but those records were not located.

After the claim was reopened, the RO requested confirmation 
of the motor vehicle accident alleged by the veteran.  The U. 
S. Army and Joint Services Records Research Center (JSRCC)) 
(formerly, U. S. Army Joint Services Environmental Support 
Group (ESG) (later Armed Services Center for Research of Unit 
Records (USASCRUR), then, Center for Unit Records Research 
(CURR))  JSRRC stated that there was no record of a motor 
vehicle accident in October 1941 in Puerto Rico.  JSRRC 
suggested that Morning Reports be searched.  

The RO notified the veteran of JSRRC's response, and the 
veteran provided additional information as requested so that 
a Morning Report search could be conducted.  The veteran 
stated that the accident occurred in October 1941.  By a 
response dated in February 2007, NPRC stated that Morning 
Reports for the specified unit had been search from January 
1941 through September 1942, but there was no record of the 
incident or the death of NRG, the individual the veteran 
reported was killed, were found.

The veteran does not allege that he was in combat, and the 
record discloses no evidence that the veteran was in combat.  
No official verification of the veteran's stressor, either as 
to the occurrence alleged or the death of the service member 
alleged to have died, has been obtained.

During the pendancy of this appeal, the veteran has submitted 
statements from ERG and FRG.  The translations of those 
documents reveal that ERG and FRG stated that their brother, 
NRG, died in service.  The statement of FRG indicates that 
NRG was in the veteran's unit in service.  ERG indicated that 
the statements provided the veteran were consistent with the 
statements provided by others at the time of the death of his 
brother, NRG.  

However, as both statements indicate that ERG and FRG were 
not present at the time of the death of their brother, NRG, 
their statements do not include any personal observation that 
the NRG died in the incident alleged by the veteran, that 
veteran sustained injuries resulting from that accident, or 
that the veteran was present at the time of the accident.  
The evidence establishes that NRG died in 1941, but this 
evidence is of no probative value or weight to assist the 
veteran to substantiate that the alleged stressor occurred.  
The statements of ERG and FRG are of no probative weight or 
value to corroborate the veteran's account of NRG's death, 
since ERG and FRG do not allege either that they were in the 
veteran's unit or NRG's unit or that they were present when 
NRG died or when the alleged stressor occurred.   

The documentation that NRG died in October 1941 does not 
establish the cause of NRG's death, does not indicate that 
NRG was in service at the time of his death, and does not 
include any information which tends to support the veteran's 
claim as to the manner of the death of NRG or that the 
veteran was present.  This evidence is neither favorable nor 
unfavorable to the veteran's claim.  

The record reflects that the veteran has consistently 
reported the alleged stressor for many years, alleging 
occurrence of the stressor in VA examinations in 1947 and 
during testimony at a personal hearing conducted in 1948.  
The veteran continues to allege the occurrence of a motor 
vehicle injury in service.  However, more than 50 years has 
now elapsed since the alleged occurrence.  No additional 
facts or details provided by the veteran during the pendancy 
of this appeal have resulted in any official corroboration of 
the alleged event.  

The veteran's credibility is diminished by the fact that the 
contemporaneous records fail to show that the veteran 
reported the incident or complained of injuries incurred in 
the incident thereafter, or during private post-service 
treatment, until the veteran sought service connection and 
was afforded VA examinations.  The Board finds that the 
veteran's statements, when weighed against the negative 
evidence provided by the service medical records and the lack 
of any other evidence or lay statement corroborating the 
veteran's recollections, is not sufficient to place the 
evidence in equipoise; rather, the preponderance of the 
evidence of record remains against corroboration of the 
alleged non-combat stressor.  

The additional evidence of record does not verify or 
corroborate the stressor alleged by the veteran.  Therefore, 
no further development of the clinical evidence to determine 
whether a current psychiatric disorder may be linked to a 
verified stressor is required.  The Board notes, however, 
that there is no other clinical record during the pendency of 
this claim which establishes that a diagnosis of PTSD has 
been assigned by any other provider.  

As the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for service connection for PTSD must be denied.  


ORDER

The request to reopen the claim is granted, but the appeal is 
granted to this extent only.  

The reopened claim of entitlement to service connection for 
PTSD is denied on the merits.  



____________________________________________
MARJOIRIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


